Citation Nr: 1436443	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for status post-shrapnel fragment wound (SFW) of the right upper thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of a SFW, right posterior chest.

3.  Entitlement to a compensable rating for residuals of a SFW, right (dominant) upper arm, for the period prior to July 23, 2012, and higher than 10 percent for the period since.

4.  Entitlement to a rating higher than 10 percent for weakness, sacroiliac joint, aggravation of spondylolysis with spondylolisthesis of L5 (low back disorder), for the period prior to July 23, 2012, and higher than 20 percent for the period since.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from June 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  While the case was on remand, in a November 2012 rating decision, the Appeals Management Center (AMC) awarded increased ratings for all of the noted disabilities, except the right upper thigh.

The Veteran appeared at a Travel Board hearing in November 2011.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

As indicated above, the Board remanded the case to the AMC for additional development in April 2012.



FINDINGS OF FACT

1.  The AMC completed the additional development directed in the April 2012 remand.

2.  The SFW, right upper thigh, manifests with pain and full motor strength throughout and an asymptomatic scar.

3.  The right posterior chest SFW manifests with no active Muscle Group (MG) injury symptomatology and one superficial scar painful on examination.

4.  The Veteran's right dominant upper extremity MG IV injury manifests with residuals of moderate severity and a painful scar.  The Board finds the evidence is in equipoise as to whether the MG injury residual manifested in that manner from the start of the rating period on appeal.

5.  Prior to July 23, 2012, the Veteran's low back disorder manifested with thoracolumbar range of motion (ROM) greater than 60 degrees and no associated neurological symptomatology.  As of July 23, 2012, it has manifested with ROM greater than 30 degrees but less than 60 degrees and no associated neurological pathology.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for SFW, right upper thigh, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.56, 4.73, Diagnostic Code (DC) 5313 (2013); 38 C.F.R. § 4.118, DC 7804 (2007).

2.  The criteria for a compensable rating of 10 percent for muscular residuals of SFW, right posterior chest, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.73, DC 5321 (2013).

3.  The criteria for a separate compensable rating of 10 percent for a scar as a residual of SFW, right posterior chest, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, DC 7804 (2007).

4.  The criteria for a compensable rating of 10 percent, and no higher, for residuals of SFW, MG IV, right (dominant) upper arm, are met, effective May 8, 2007; however, the criteria for a rating higher than 10 percent have not been met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.73, DC 5304 (2013); 38 C.F.R. § 4.118, DC 7804 (2007).

5.  The criteria for a rating higher than 10 percent for low back disorder for the period prior to July 23. 2012, and higher than 20 percent for the period since, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), DC 5239 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in January and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The notice was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for his disabilities.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Indeed, the Veteran specifically testified he was fully satisfied with the hearing.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating for each of his disabilities where indicated by the evidence.

Background

By way of history, the Veteran sustained his multiple SFWs in February 1969 when he stepped on a land mine.  Most interesting is that he was returned to duty for a short period after his inpatient treatment.  Following his application for VA compensation, a January 1970 rating decision determined there was no Muscle Group (MG) injury residual and granted service connection for the scar residuals and assigned initial noncompensable ratings, effective in August 1969.  See 38 C.F.R. § 4.31 (2013).  VA received the Veteran's current claims for increased ratings in May and November 2007.



MG Injury Criteria

MG injuries are rated under DCs 5301 through 5323.  For purposes of those DCs, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2013).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

A slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2013).

A moderate disability is evident where there are wounds which are through-and-through or deeply penetrating and of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Injuries of moderate disability must have required treatment and there must be a record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings which reveal moderate disability include entrance and, if present, exit scars, small or linear, indicating short track or missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(c) and (d)(2) (2013).

For classification as a moderately severe disability, the rating criteria require a wound with debridement or prolonged infection, or with sloughing of soft parts, intermuscular scarring.  History would include prolonged hospitalization for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability.  Objective findings would include indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2013).

The criteria for classification as a severe disability include bone shattering fracture or open comminuted fracture, and there is no diagnosis of intermuscular binding and scarring with extensive debridement or prolonged infection, or with sloughing of soft parts, intermuscular binding and scarring.  History includes prolonged hospitalization for treatment.  Record of consistent complaint of cardinal signs and symptoms of muscle disability.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups.  X-ray may show minute multiple scattered foreign bodies.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4) (2013).

Scar Rating Criteria

Although the Veteran's claims were pending, the criteria for rating scars were changed, effective in October 2008.  See 73 Fed. Reg. 54,708 (2008).  Inasmuch as VA received the Veteran's claims prior to that date, his claim must be evaluated under the prior criteria.  Id.

Analysis

The documented history of the Veteran's SFWs and his subsequent treatment is incomplete.  Upon admission for in-service treatment of his low back disorder at the Naval Hospital, Oakland, CA, the undated Summary noted the Veteran was received without a Narrative Summary of the treatment of his SFWs.  The Oakland Summary notes only that after healing of superficial wounds, he was returned to duty.  A March 1969 Orthopedic Consult, the date for which indicates it was prior to the Veteran's medical evacuation from Vietnam to Oakland, CA, notes his wounds were debrided under spinal anesthetic.  Unfortunately, the consult does not specify which wounds were in fact debrided.

The Veteran's lay reports over the years have been essentially that he was hospitalized for a brief period, sewn up, and returned to duty.  The February 2008 scars examination report reflects the Veteran's claims file was not available for review by the examiner, but the examiner noted the Veteran's electronic records were reviewed.  The Veteran reported the areas of his scars ached during cold weather, which at times could last all day and even affect his sleep.  He denied use of any medication for relief.

Right Upper Thigh

Physical examination of the right upper thigh in February 2008 revealed a 4 cm x 2 cm scar.  The scar was hypopigmented and nontender.  There was no inflammation, edema, or keloid formation.  Right hip ROM was full.  January 2007 hip X-rays were read as having shown normal joint spaces.  A 3 cm metallic fragment was seen in the right inguinal region, and two 3 cm metallic fragments were seen on the left: one superiorily to the greater trochanter, and one projected over the right trochanter.  No abnormality of the hip joint was noted.  As the examination was for the purpose of specifically addressing the scar residuals, the muscles were not assessed.

The July 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  Physical examination revealed an injury to MG XIII.  The examiner noted there were no known fascial defects or evidence of associated fascial defects.  The muscles around all of the affected wound areas were soft and flabby.  The examiner noted further that the Veteran manifested the cardinal signs of a muscle injury for MG XIII of fatigue and pain.  Motor strength of the lower extremity was normal at 5/5 throughout.

Scar examination of the right  lower extremity revealed a deep nonlinear scar of 3 cm by 5 cm for a total area of 15 square (sq) centimeters.

Injuries to MG XIII are rated under DC 5313.  See 38 C.F.R. § 4.73.  MG XIII function:  Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Posterior thigh group, Hamstring complex of 2- joint muscles:  (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.

Disability of MG XIII warrants a noncompensable rating if it is slight; a 10-percent rating if it is moderate; 30-percent rating if it is moderately severe; and, 40-percent rating if it is severe.  38 C.F.R. § 4.73, DC 5313.

As noted earlier, the full details of the Veteran's in-service treatment of his SFWs are not available.  Nonetheless, retained metallic fragments and the objective findings on clinical examination show the Veteran's right upper thigh SFW residuals to manifest with moderate severity and the assigned 10-percent rating.  The Board finds a higher, 30-percent, rating, was not met or approximated, as the objective findings revealed normal motor strength in the right lower extremity.  As set forth above, the February 2008 examination report notes full ROM for the right hip.  The Veteran's VA outpatient records show his right knee pathology is not related to the SFW.  The Board acknowledges the Veteran's chronic pain residual of his right upper thigh wound, but 10 percent is deemed reasonable compensation for any functional impairment due to his pain.  See 38 C.F.R. §§ 4.1, 4.10, 4.73, DC 5313.

As concerns the scar residual, the rating criteria provide for a 10-percent rating for a deep scar of an area other than the head, face, or neck that exceeds six sq inches (39 sq cm).  38 C.F.R. § 4.118, DC 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  Id., Note (2).

The objective findings on clinical examination show there is no factual basis for a separate rating for the scar residual, as the right upper calf scar is significantly less than a total area of 39 sq cm.  Further, although not germane to the pre-2008 criteria for a deep scar, the right upper thigh scar was nontender.  Hence, the Board finds the right upper thigh scar does not approximate a compensable rating.  38 C.F.R. §§ 4.1, 4.31, 4.118, DC 7801.

Right Posterior Chest

The Veteran's reported symptoms set forth above are incorporated here by reference.  The July 2012 examination report reflects the affected group is MG XXI, right side, which is the thoracic muscle group that controls the muscles of respiration.

For MG XXI, a slight injury warrants a noncompensable rating; moderate injury, 10 percent; and, moderately severe or severe, 20 percent.  38 C.F.R. § 4.73, DC 5321.

The July 2012 examination report reflects the examiner did not attribute any of the cardinal signs of a muscle group injury to the MG XXI injury.

The April 2008 rating decision continued the assigned noncompensable rating for the right posterior chest.  The Board finds the objective findings on clinical examination show the MG injury residual for the right posterior chest continues to more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.73, DC 5321.  As noted, a compensable rating was not met or approximated, as the examiner noted no active findings.

As concerns the scar residual, the February 2008 examination report notes the right posterior chest scar is 3 cm x 2 cm, and it was asymptomatic.  The July 2012 examination report reflects that physical examination of the right posterior chest revealed one superficial nonlinear scar of 1 cm by 3 cm, which was painful.

A superficial scar painful on examination warrants a 10-percent rating.  38 C.F.R. § 4.118, DC 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).  Thus, the Veteran is appropriately rated for the right posterior chest scar residual, as 10 percent is the sole rating allowed by the pre-2008 scar rating criteria for a superficial scar.

The Board notes the November 2012 rating decision reflects the AMC considered the right posterior chest and scars of the other extremities together and awarded an increased rating from 0 to 20 percent.  This action suggests to the Board that the November 2012 rating decision applied the current scar rating criteria instead of the prior criteria.  Nonetheless, the Board will not disturb this action, as it was favorable to the Veteran; and, the painful scars of the other extremity noted on the July 2012 examination report would indicate a 10-percent rating in any event.

Right Upper Extremity

The July 2012 examination report reflects the examiner noted an injury to MG IV, right side, which controls the shoulder girdle muscles.  The examiner noted the sole cardinal sign of muscle injury attributable to the MG IV injury was occasional loss of power.  There was no evidence of retained metallic fragments.  The scar portion of the examination revealed one superficial nonlinear scar of 2.5 cm x 1 cm, which was painful.

The intrinsic muscles of the shoulder girdle to include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  A slight injury warrants a noncompensable rating; a moderate injury, 10 percent; moderately severe injury to the major dominant extremity, 20 percent rating; and, a severe injury to the dominant extremity, the maximum rating of 30 percent.  38 C.F.R. § 4.73, DC 5304 (2013).

The November 2012 rating decision awarded a compensable rating of 10 percent for the MG IV injury residual, effective the date of the examination, July 23, 2012.  As concerns the rating itself, the Board finds the objective findings on clinical examination show a higher, 20-percent, rating was not met or approximated, as the examiner noted full motor strength of 5/5 for the right upper extremity.  Hence, 10 percent is reasonable compensation for the Veteran's pain and softness of the muscle in the affected area.  38 C.F.R. §§ 4.1, 4.10 (2013).

Per the applicable criteria, the effective date for an increased rating is either the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2013).  As noted, the November 2012 rating decision assigned July 23, 2012, as the effective date.

The Veteran testified at the hearing that his symptoms have been consistent ever since his injury.  Further, his VA outpatient records note his reports of SFW residual symptoms over the prior 40+ years.  As discussed earlier, the 2008 examination only addressed the Veteran's scar residuals.  His muscle pathology was not addressed until the July 2012 examination.  Hence, the Board finds the evidence suggests the Veteran's symptoms have been present throughout the reporting period.  Thus, the effective date for the increase is the date his claim was received, May 8, 2007.  See 38 C.F.R. §§ 3.400(o), 4.3 (2013).

Low Back Disorder

Applicable Law and Regulations

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Veteran's low back disorder is rated under the General Formula.  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies for forward flexion of the thoracolumbar spine of 0 to 30 degrees or less; a 20-percent rating applies if forward flexion is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies.  38 C.F.R. § 4.71a, General Formula (2013).

Analysis

The history of the Veteran's low back injury was set forth earlier.  A February 1975 rating decision granted service connection for weakness of the sacroiliac joint as aggravation of an L5 spondylosis with spondylolisthesis of L5 and assigned an initial 10-percent rating, effective in October 1974.

The Veteran's outpatient records note his history of complaints of chronic low back pain which he had learned to live with over the years.  The April 2008 examination report reflects the Veteran reported his pain was generally in the lumbar region in the midline, left greater than right, that radiated to the right buttock and leg.  On a scale of 1 to 10, he assessed his pain as 7/10; and the pain was worse with cold and with exposure to concrete and metal.  He reported weekly flares of several hours duration, during which his pain is 10/10.  Prolonged sitting aggravated his symptoms, so he no longer involved himself in activities such as movies or attending ball games.  The Veteran reported further that he avoided bending and lifting more than 20 pounds.  He reported no impact on his work, as he has been retired due to other disability since 1997.  The Veteran reported full independence with his activities of daily living.  He also reported use of cane, especially when walking outside the home as well as a back brace.  The Veteran reported he could walk as far as one mile, despite his pain.

The Veteran denied any incapacitating episodes over the prior year; and, he felt overall that his legs were generally weak, but a post-operative knee disorder contributed to that weakness.  The only medication he used was an occasional Tylenol.  He also denied having received any chiropractic or other treatment.

Physical examination revealed the Veteran to rise from his chair and walk into the examination room slowly with use of his cane.  He also wore his back brace.  There was tenderness to palpation over the lumbar spine as well as the left sacroiliac region.  There also was paraspinous muscle spasm in the lumbosacral region bilaterally.  ROM on forward flexion was 0 to 80 degrees, with complaints of pain starting at 50 degrees.  Backwards extension was to 15 degrees; lateral flexion was to 20 degrees bilaterally; and lateral rotation was to 30 degrees bilaterally, with pain throughout motion in all spheres.  Repetitive-use testing revealed no additional loss of ROM due to pain, fatigue, etc.  While supine, straight leg raising to 90 degrees was negative bilaterally.  Motor strength in the lower extremities was normal.  Deep tendon reflexes were 2 and symmetric at the knees, and 1 and symmetric at the ankles.  The Veteran was able to walk independently without the cane, and he had a narrow base.  He also was able to toe-walk, but he had slight difficulty with heel-walking on the right side.  X-rays noted no change since January 2007.

The objective findings on clinical examination show the Veteran's low back disorder to have more nearly approximate the assigned 10-percent rating as of the April 2008 examination.  38 C.F.R. § 4.71a, General Formula, DC 5239 (2013).  The Board finds a higher, 20-percent, rating was not met or approximated, as ROM on forward flexion was greater than 0 to 60 degrees, and combined ROM was greater than 120 degrees.  Further, there was no additional loss of ROM on repetitive use testing,  see 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); and there was no associated neurological symptomatology.  The Board notes the findings related to the Veteran's right foot.  This pathology, however, is service connected and separately rated as incomplete paralysis of the musculocutaneous nerve.

The July 2012 examination report reflects the Veteran reported intermittent pain and difficulty walking or sitting for more than 10 or 20 minutes at a time.  He also reported morning stiffness and occasional locking that lasted for 20 to 30 minutes.  Slow walking alleviated the symptoms.  During flares he could not lift heavy items.  He denied any incapacitating episodes during the prior year.

Physical examination revealed forward flexion to 40 degrees; backwards extension to 20 degrees; lateral flexion to 30 degrees bilaterally; and, lateral rotation to 25 degrees bilaterally.  There was objective evidence of pain at the end point of forward flexion and backwards extension; there was no objective evidence of pain on lateral flexion and rotation.  The examiner noted muscle spasm severe enough to result in abnormal spinal contour.  Motor strength was normal at 5/5 throughout, and there was no muscle atrophy.  Deep tendon reflexes were 2+ at the knees; ankles and sensory examination was normal in both lower extremities; and, straight leg raising was negative bilaterally.

The objective findings on clinical examination show that either the thoracolumbar ROM values, or the muscle spasms that cause abnormal spinal contour meet the criteria for the assigned 20-percent rating as of the July 2012 examination.  38 C.F.R. §§ 4.1, 4.10, 4.71a, General Formula, DC 5239 (2013).  A higher rating was not met or approximated, as the examiner noted that, although there was less movement than normal, pain on movement, deformity, disturbance of locomotion, and interference with sitting, and standing, there was no additional loss of ROM due to those factors.  See 38 C.F.R. § 4.59 (2013); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (it is the functional loss due to pain, etc., that merits a particular rating, not the mere presence of pain, etc.).  Further, the examiner noted there was no evidence of radiculopathy due to the low back disorder.  Thus, there is no factual basis for a separate rating for associated neurological symptoms.

The outpatient records reveal no notations or findings that would provide a factual basis for a 20-percent rating prior to the July 2012 examination.  See 38 C.F.R. § 3.400(o).

As noted earlier, the Veteran has been retired since the 1990s due to an acquired mental disorder.  As a result, his current physical disabilities have no impact on his ability to work.  Thus, the Board finds consideration of referral for extraschedular consideration is not triggered by the evidence.  See 38 C.F.R. § 3.321(b)(1) (2013).

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded the Veteran the benefit of the doubt where indicated by the evidence.  The Board has also reviewed the evidence of record for staged ratings where indicated, and finds the Veteran received staged ratings for his right upper extremity and low back.  The evidence shows the other disabilities manifested at the same rate throughout the rating period.


ORDER

Entitlement to a rating higher than 10 percent for status-post SFW of the right upper thigh is denied.

Entitlement to a compensable rating higher than 10 percent for muscular residuals of a SFW, right posterior chest, is denied.

Entitlement to a separate 10 percent rating for scar residuals of a SFW, right posterior chest, is granted.

Entitlement to a 10 percent rating for residuals of a SFW to MG IV, right (dominant) upper arm, is granted, effective May 8, 2007; a rating higher than 10 percent for the entire period is denied.

Entitlement to a rating higher than 10 percent for weakness, sacroiliac joint, aggravation of spondylolysis with spondylolisthesis of L5 (low back disorder), for the period prior to July 23, 2012, and higher than 20 percent for the period since, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


